     Case 3:20-cv-01075-RJD Document 1 Filed 10/12/20 Page 1 of 5 Page ID #1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                  EAST ST. LOUIS DIVISION

JACQUELINE RACENER, individually                       )
And on behalf of all others similarly situated,        )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )
                                                       )
DAVID K. OVERSTREET and OVERSTREET 2020                )
                                                       )
        Defendants.                                    )

          NOTICE OF REMOVAL UNDER 28 U.S.C. § 1441(A) - FEDERAL QUESTION

TO:     The Clerk of the Court
        United States District Court, Southern District of Illinois
        East St. Louis Division

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1331 and 1441, et seq.,

Defendants, DAVID K. OVERSTREET and OVERSTREET 2020, hereby file this Petition for

Removal of the case styled JACQUELINE RACENER, individually and on behalf of all others

similarly situated v. DAVID K. OVERSTREET and OVERSTREET 2020, pending as Cause

No. 2020-MR-0236 in the Circuit Court of St. Clair County, Illinois, on the following grounds:

     1. On September 30, 2020, Plaintiff, JAQUELINE RACENER, filed a Verified Petition for

        Discovery Pursuant to Illinois Supreme Court Rule 224 styled as JACQUELINE

        RACENER, individually and on behalf of all others similarly situated v. DAVID K.

        OVERSTREET and OVERSTREET 2020, Cause No. 2020-MR-0236, in the Circuit

        Court of St. Clair County, Illinois. A copy of the Petition is attached hereto as Exhibit A.

        Defendants were served with the Petition on the same date it was filed.

     2. Plaintiff filed with her Petition a Motion for an Emergency Ex Parte Temporary

        Restraining Order. A copy of that Motion is attached hereto as Exhibit B.



                                                   1
Case 3:20-cv-01075-RJD Document 1 Filed 10/12/20 Page 2 of 5 Page ID #2




3. The Circuit Court granted Plaintiff’s Motion on September 30, without affording

   Defendants an opportunity to be heard. A copy of that Order is attached hereto as Exhibit

   C.

4. The next day, Plaintiff filed a Motion for a Preliminary Injunction, asking the Court to

   extend the Temporary Restraining Order. She then filed an Amended Motion for a

   Preliminary Injunction on October 8, 2020. A copy of the Motion for Preliminary

   Injunction is attached hereto as Exhibit D and a copy of the Amended Motion for

   Preliminary Injunction is attached hereto as Exhibit E.

5. Under Illinois Supreme Court Rule 224, a Petition for Discovery is a mechanism

   available to “[a] person or entity who wishes to engage in discovery for the sole purpose

   of ascertaining the identity of one who may be responsible in damages.” (emphasis

   added). The Rule contains no provision for the use of such Petitions to support motions

   for temporary restraining orders or preliminary injunctions. See Alemayehu v. Boeing

   Corp., 2010 WL 3328278, at *1 (N.D. Ill. Aug. 18, 2010)(“Despite the references to an

   “action” in Rule 224, it is clear by the substance of the rule that it was intended merely as

   a tool for a party to use to obtain information as a precursor to the filing of a civil

   action.”).

6. While traditional Rule 224 Petitions are not removable, see e.g., Alemayehu, 2010 WL

   3328278, at *2, Courts have reached that conclusion because properly filed Rule 224

   Petitions seek only discovery rather than to impact the substantive rights of another party.

   See id. (“There are no allegations in the Petition that show that Petitioner is seeking any

   damages or any other relief that would indicate that the Petition should be construed as a

   complaint or a civil action against Boeing.”).



                                             2
Case 3:20-cv-01075-RJD Document 1 Filed 10/12/20 Page 3 of 5 Page ID #3




7. Here, by obtaining a temporary retraining order and seeking a preliminary injunction to

   curtail the actions of David K. Overstreet and the Overstreet 2020 campaign, Plaintiff is

   far exceeding the permissible scope of a Rule 224 Petition. See Angelo v. Moriarty, No.

   15 C 8065, 2016 WL 640525, at *3 (N.D. Ill. Feb. 18, 2016)(“Illinois courts have

   repeatedly held that the purpose of a Rule 224 petition for discovery is ‘to identify a party

   that may be responsible—not to establish actual liability.’). For example, in granting

   Plaintiff’s Emergency Ex Parte Motion for a Temporary Restraining Order, the Court

   held that the order was “necessary to preserve the substantial interests the Plaintiff has in

   pursuing her proposed TCPA class action suit against Defendants and recovering

   damages the Defendants likely owe her and the putative class members she seeks to

   represent.” Exhibit C at ¶ 1 (emphasis added). See also id. at ¶2 (referring to a future

   judgment that will be entered “in this case”)(emphasis added).

8. Indeed, as Plaintiff recognizes in her Amended Motion for a Preliminary Injunction, such

   an order requires “(1) a clearly ascertained right in need of protection, (2) an irreparable

   injury in the absence of an injunction, (3) no adequate remedy at law, and (4) a likelihood

   of success on the merits.” See Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 62

   (2006).” (emphasis added) See Am. Mot. at ¶ 7. It is impossible to “succeed on the

   merits” of a petition for discovery.

9. Because Plaintiff has obtained and continues to seek additional relief that substantially

   impacts the activities of Defendants, her Petition for Discovery should be construed as a

   civil action.

10. Plaintiff has alleged that Defendants have violated 47 U.S.C. §227, a federal statute.

   Therefore, this case involves a civil action over which the United States District Court



                                             3
   Case 3:20-cv-01075-RJD Document 1 Filed 10/12/20 Page 4 of 5 Page ID #4




       properly has original jurisdiction under 28 U.S.C. §1331 and is therefore removable to

       this Court by virtue of the provisions of 28 U.S.C. §1441, et seq.

   11. This Petition for Removal is being timely filed as required by 28 U.S.C. §1446(b) within

       30 days after Defendants received notice, through service or otherwise, of the complaint.

   12. Pursuant to 28 U.S.C. §1441(a), a civil action brought in a state court over which the

       United States District Court has original jurisdiction may be removed to that District

       Court embodying the place where such action is pending. Since this action is now

       pending in the Circuit Court of St. Clair County, Illinois, this Court has removal

       jurisdiction.

   13. A copy of this Notice of Removal is being provided to all adverse parties and filed with

       the Clerk of the Circuit Court of St. Clair County, Illinois, as required by 28 U.S.C.

       §1446(d).



Dated: October 12, 2020.

                                                            Respectfully submitted,



                                                            By:     /s/ Patrick A. Bousquet

                                                            Patrick A. Bousquet ARDC 6295945
                                                            SmithAmundsen, LLC
                                                            150 N. Michigan Avenue, Suite 3300
                                                            Chicago, Illinois 60601
                                                            (312) 894-3200
                                                            PBousquet@salawus.com
                                                            Counsel for Defendants




                                                4
   Case 3:20-cv-01075-RJD Document 1 Filed 10/12/20 Page 5 of 5 Page ID #5




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that he caused a copy of the attached Notice of Removal
to be served upon the parties below via e-mail from 150 N. Michigan Avenue #3300 Chicago,
Illinois 60601 on October 12, 2020.

John J. Driscoll
The Driscoll Firm, P.C.
211 N. Broadway, Suite 4050
St. Louis, MO 63012
314-932-3232
314-932-3233
john@thedriscollfirm.com



                                                    /s/ Patrick A. Bousquet




                                                5
